Citation Nr: 0309217	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  99-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for anxiety neurosis, prior to August 17, 2002.  

2.  Entitlement to a disability rating in excess of 50 
percent for anxiety neurosis, from August 17, 2002, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which continued a 30 percent rating for anxiety 
neurosis.  In September 2002, the RO granted an increased 
rating of 50 percent for the veteran's service-connected 
psychiatric disability, effective from August 17, 2002.

Initially, the veteran requested a hearing before a member or 
the Board.  See VA Form 9, dated and received in February 
1999.  In January 2003, his representative requested a 
videoconference hearing.  Pursuant to his request, a 
videoconference hearing before a member of the Board was 
scheduled for February 2003.  However, the veteran withdrew 
his request for a hearing.  See VA Form 21-4138, dated 
February 10, 2003.  

In October 2002, the veteran filed a claim alleging 
entitlement to a total rating based on individual 
unemployability.  The RO has not adjudicated the claim.  The 
Board now refers the matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to August 17, 2002, the veteran's anxiety neurosis 
was manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  From August 17, 2002, forward, the veteran's anxiety 
neurosis was manifested by occupational and social 
impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
service-connected anxiety neurosis have not been met, prior 
to August 17, 2002.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2002).  

2.  The criteria for a rating of 70 percent, and not higher, 
for service-connected anxiety neurosis have been met, from 
August 17, 2002, forward.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

By rating action of April 1946, the RO granted service 
connection for psychoneurosis, anxiety state, and assigned a 
10 percent rating.  In June 1948, the RO reduced the rating 
from 10 percent to noncompensable, effective August 14, 1948.  
By rating action of November 1975, the RO assigned an 
increased (compensable) rating of 10 percent, effective March 
12, 1975.  Thereafter, in September 1977, the RO assigned an 
increased rating of 30 percent for anxiety neurosis, 
effective June 13, 1977.

In December 1997, the veteran submitted an informal claim 
alleging entitlement to an increased rating for his service-
connected psychiatric disorder.  Pursuant to the claim, a VA 
examination was conducted in November 1998.  The veteran 
reported that he was very nervous and that he felt as if 
there has been a conflict going on between an inner and outer 
self.  When the inner self wins, the veteran experiences 
anxiety.  He described panic attacks that generally last 15 
to 20 minutes, and the need to go to a quiet place to re-
establish control.  The attacks had been increasing.  The 
veteran reported that he had been retired for nine years, and 
that he had been employed at an automobile dealership.  His 
symptoms had increased since his retirement.  It was also 
noted that one of the his committed suicide, which was 
obviously upsetting to him.  He maintained contact with his 
other son.  It was indicated that the veteran putters around 
the house.  Reportedly, he had few friends and little 
interest in much other than taking care of his house.  He 
reported getting along fairly well with his wife and of 
problems in the relationship.  

The examiner observed that the veteran was casually dressed 
and that his grooming was fair.  He appeared anxious and 
somewhat depressed.  He denied hallucinations and there was 
no evidence of delusions.  The examiner diagnosed anxiety 
disorder with panic attacks and assigned a Global Assessment 
of Functioning (GAF) Scale score of 65 with mild to moderate 
symptoms.  It was noted that the veteran was having some 
difficulty in social and occupational functioning, but had 
some meaningful interpersonal relationships.  His panic 
attacks were rather regular and he had few friends.  The 
examiner considered the veteran moderately disabled from his 
psychiatric disorder.  

VA records show that the veteran was examined in May 1999 and 
complained of occasional dysphoria, decreased concentration, 
anhedonia, and fragmented sleep.  The risks and benefits of 
psychotropics were discussed.  On examination, the veteran 
was alert, attentive and cooperative.  He was neatly groomed 
and dressed.  There was a full range of affect.  His mood was 
euthymic.  Speech was unremarkable, of normal rate and tone, 
no pressure or retardation, and no dysarthria.  His thought 
process was linear and goal directed.  He did not have any 
delusions or hallucinations.  The veteran did not have any 
suicidal or homicidal ideation or threats.  Insight and 
judgment were good.  He was oriented in person, place, 
situation and time.  The examiner diagnosed panic disorder, 
noted the veteran's preference for non-pharmacological 
management, and reported that they reviewed techniques for 
aborting panic episodes.  

In connection with his appeal, the veteran gave sworn 
testimony before a hearing officer at the RO in May 1999.  He 
described panic attacks that involve physical manifestations 
such as pounding heartbeats, tightness and digestive 
discomfort.  Normally, he finds a place to be quiet and 
regain control.  He testified that there are inner and outer 
selves continuously in conflict.  He noted that the attacks 
occur on a daily basis.  The veteran expressed his concerns 
regarding the use of medication.  He testified that his 
condition has hindered employment for approximately the past 
15 years, and that he retired as soon as he was able.  He had 
not been employed for the past 10 years, and does not feel 
that he is employable.  He did not have a social life, and 
avoids people.  He described his relationships with family 
members as tolerable.  The veteran indicated that he tends to 
be irritable over nothing and that he does not attend social 
functions.  He spends his days cutting the grass and knocking 
the golf ball around in the yard.  The veteran also testified 
that he has had disturbance in his concentration, memory and 
judgment.  

A VA examination was conducted in February 2001.  The veteran 
reported that since the last VA examination, he had not 
received any sort of mental health treatment or contact.  He 
expressed his concerns regarding the use of medication.  
Regarding employment, he reported that he had been retired 
for about 13 years from automobile service and parts.  When 
he was working, he would walk away to control his anxiety.  
He felt that his condition had limited his employment 
options.  He indicated that he married the same person twice.  
The veteran noted that one of his sons is living and that he 
feels close to him.  He reported feeling close to his wife, 
but feels that he gets irritable with her on a weekly basis 
and that it causes conflict in their relationship.  Regarding 
activities, the veteran reported that he and his wife go to 
Bible study on Wednesday nights and that they meet with 
church peers on Sundays.  He denied attending church 
services, but they get together at another's home on Sunday 
mornings.  Once a month, he goes to Wal-Mart.  He cuts the 
grass and will sit outside in a secluded area.  The veteran 
denied engaging in other activities or having any other 
social contacts, other than his peers and his wife.  

On examination, the veteran was alert, oriented, attentive, 
and appeared to be his stated age.  His mood appeared mildly 
anxious and affect was somewhat anxious.  His speech was of a 
regular rate and rhythm.  There was some mild evidence of 
psychomotor agitation.  The veteran's eye contact was fair 
and he cooperated with the examiner.  His thought process was 
logical and coherent.  His thought content was devoid of any 
auditory or visual hallucinations.  There was no evidence of 
delusional content.  He denied any current suicidal or 
homicidal ideation.  His memory was intact for immediate, 
recent, and remote events.  Although he was not able to 
concentrate well enough to spell "world" backwards, he was 
able to concentrate well enough to spell "cat" backwards 
and successfully interpret a proverb.  The examiner estimated 
an average range of intelligence.  The veteran had partial 
insight into his current condition.  

The examiner diagnosed anxiety disorder with panic attacks 
and assigned a GAF score of 60.  The examiner commented that 
the veteran exhibited mild to moderate symptoms associated 
with an anxiety disorder including a feeling that he has to 
struggle in terms of the inner being of anxiety and the outer 
being of himself struggling with the anxiety.  Irritability 
was noted.  He worries that the anxiety has been getting more 
difficult to deal with and feeling that he is weakening in 
terms of his ability to cope with it.  The veteran worries 
that he could harm himself if his condition worsens, although 
he denied any thought or intent to do so.  The examiner also 
pointed to decreased social contacts, and no hobbies or 
interests.  His panic attacks occurred on a daily basis, and 
generally manifested by perspiration, clammy palms, increased 
heart rate, and waking up sweating from attacks that occur at 
night.  Regarding social adaptability and interactions with 
others, the examiner reported that it appeared to be mildly 
to moderately impaired.  The examiner opined that the 
veteran's ability to maintain employment and perform job 
duties in a reliable, flexible and efficient manner appeared 
moderately impaired.  The examiner also estimated that the 
veteran's level of disability was in the definite range and 
that he appeared capable of handling his own funds.  Finally, 
the examiner noted the importance of the veteran's lack of 
treatment and advised him that treatment could result in 
improvement.  

A VA examination was conducted in August 2002.  In the 
report, the examiner acknowledged a review of the claims 
folder.  The veteran explained the conflict between the inner 
and outer selves, as well as how he handled panic attacks 
when he was employed.  It was noted that the net effect of 
this lowered his potential and prevented him from working.  
He feels that everyone is against him and relates his 
problems to combat stress.  The veteran described continual 
stress of guns, bombs, flights overhead, and no rest for a 
months.  He was not taking medication or involved in 
counseling because a voice inside of him tells him that he 
cannot take medication.  The veteran reported that his 
condition had worsened over the past year.  The effect of the 
condition on his ability to maintain employment was 
discussed.  

On examination, the veteran presented in acute distress.  The 
examiner observed that his hygiene and grooming were good, 
and that it was evident that he pays attention to his 
appearance.  His facial expression was tense.  There were no 
abnormal movements and eye contact was good.  Speech was 
normal in rate and volume, and elevated in amount.  He was 
alert and misstated the month as September.  He knew the 
president's name and had some awareness of current events 
from television.  The veteran correctly repeated five digits, 
but was unable to perform a simple mental calculation.  
Judgment to a hypothetical was fair.  The examiner estimated 
average intelligence.  The veteran reported sleeping on 
average three hours a night.  He reported that without 
dieting, he lost 30 pounds.  The veteran described himself as 
"moody" and his affect was irritable.  Thoughts were not 
slowed.  He indicated that his goal was to get into better 
health.  There was no formal thought disorder.  For a few 
weeks, he had suicidal thoughts, but they were nonspecific.  
His last homicidal thought was a couple of days before the 
examination.  He had an argument with an acquaintance and 
wound up kicking a bucket and throwing a chair.  The veteran 
denied hallucinations, but sometimes he thinks that he sees 
gruesome animals in the yard.  He went on to say that for the 
past 15 years, he had been having nightmares a couple of 
times a month.  At times, he thinks that he sees explosions, 
blood, and headless people on the wall.  The veteran reported 
occasional flashbacks lasting for about 20 minutes or so when 
he is enveloped in darkness.  He reported spending a couple 
of hours a day reminiscing about Okinawa.  At times, seeing a 
dog will set him off into his reminiscence about Okinawa.  He 
avoids people and conversation because they are upsetting.  

The examiner diagnosed chronic post-traumatic stress disorder 
(PTSD) and reported a GAF score of 57.  The examiner 
commented that in contrast to previous examinations, the 
veteran has symptoms consistent with PTSD stemming from 
combat service.  The examiner pointed out that the veteran 
reported intrusive thoughts and hyperarousal as well as 
avoidance behaviors that cause a significant amount of 
distress.  The examiner agreed with the prior assessments of 
moderate degree of disability due to the symptoms, and 
pointed out that the veteran complained of increasing and 
worsening of his condition despite the fact that he stopped 
working years ago.  The examiner assessed a moderate degree 
of disability in social adaptations, and a moderate or severe 
level of impairment in the veteran's ability to function in 
an occupational setting.  The examiner further noted that the 
continued spells of intense anxiety and psychological 
distress caused him to stop working years ago.  


II.  Legal analysis

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the VCAA in an August 
2002 development letter, which also informed him of the type 
of information and evidence necessary to substantiate his 
claim and of who is responsible for producing evidence.  He 
was also notified of the criteria for a higher rating and the 
reasons for the denial of his claim by means of the 
discussions in the January 1999 statement of the case (SOC) 
and July 1999, March 2001, and September 2002 supplemental 
statements of the case (SSOC).  The veteran has been 
informed, therefore, of what the evidence needs to show in 
order for an increased rating to be granted.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's available VA 
treatment records, as requested, and he has not reported that 
he received non-VA treatment for psychiatric problems.  There 
is no indication of any additional relevant records that the 
RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has afforded the veteran examinations in November 
1998, February 2001, and August 2002.  The duty to notify and 
assist has been met, and further development and/or remand is 
not warranted.  

B.  General rating considerations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2002).  However, where an increased 
rating is at issue, as in this case, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2002).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

The veteran's service-connected anxiety neurosis is evaluated 
under Diagnostic Code 9400 in the VA Schedule for Rating 
Disabilities.  Under Diagnostic Code 9400, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher or 70 percent rating may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful  circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The highest or 100 percent evaluation may be assigned for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9211 (2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).


C.  Disability rating in excess of 30 percent for anxiety 
neurosis, 
prior to August 17, 2002

Examining the evidence during this time period, the Board 
finds that a rating greater than 30 percent is not warranted.  
Although the veteran suffered increasing panic attacks, he 
did not exhibit such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  

For example, in May 1999 the veteran had a full range of 
affect, his mood was euthymic, and his speech was 
unremarkable.  His thought process were also linear and goal 
directed and his insight and judgment were good.  Upon VA 
examination in February 2001, the veteran's mood appeared 
mildly anxious and affect was somewhat anxious.  His speech 
was of a regular rate and rhythm and his thought process was 
logical and coherent.  His memory was also intact for 
immediate, recent, and remote events.

More importantly, the veteran was assigned GAF scores of 60 
and 65 during this time period.  With GAF designations, the 
higher the number, the fewer the symptoms of mental illness 
and the better the individual is able to function, as shown 
on this continuum of depicting mental health-illness.  A 
designation of 65 represents the midpoint in a range from 61 
to 70 designating some mild symptoms or some difficulty in 
social or occupational functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
46-47 (1994).   A designation of 60 represents the highest 
point in a range from 51 to 60 designating moderate symptoms 
and difficulty in social, occupational or school functioning.  
The veteran's work and social impairment was described as no 
more than mild to moderate.  He had some meaningful 
interpersonal relationships.  Accordingly, the preponderance 
of the evidence is against the assignment of a disability 
rating in excess of 30 percent.   

D.  Disability rating in excess of 50 percent for anxiety 
neurosis, 
from August 17, 2002, forward

The evidence is at least in equipoise as to whether the 
criteria for a 70 percent disability rating for the veteran's 
anxiety neurosis are met from August 17, 2002, forward.   
Specifically, on examination in August 2002 the veteran 
expressed some suicidal ideation, irritability, and impaired 
impulse control.  He had an argument with an acquaintance and 
wound up kicking a bucket and throwing a chair.  Although the 
examiner only assigned a GAF score of 57, for moderate 
symptoms and difficulty in social, occupational or school 
functioning, he stated that the veteran had a moderate or 
severe level of impairment in his ability to function in an 
occupational setting.  In view of the foregoing, any 
reasonable doubt regarding the level of the veteran's 
disability is resolved in his favor in accordance with 
38 C.F.R. § 4.3 (2002).  The evidence therefore supports the 
award of a 70 percent evaluation as of August 17, 2002.  
   
However, the evidence rules out the kinds of symptoms 
contemplated for a 100 percent rating, such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Upon VA examination in 2002,  the 
examiner observed that the veteran's hygiene and grooming 
were good and that he paid attention to his appearance.  His 
speech was normal in rate and volume and there was no formal 
thought disorder.  He reported having suicidal thoughts for 
only a few weeks which were nonspecific.  The veteran also 
denied hallucinations.  Therefore, a of 100 percent is not 
warranted in this case. 



ORDER

Entitlement to a disability rating in excess of 30 percent 
for anxiety neurosis, prior to August 17, 2002, is denied.  

Entitlement to a disability rating of 70 percent, and not 
higher, for anxiety neurosis, from August 17, 2002, forward, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.
 


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

